INDEMNIFICATION AGREEMENT

      THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made and entered into
this _____ day of ______________, 20___, by and between [            ] (the
"Indemnitee") and Elizabeth Arden, Inc., a Florida corporation (the
"Corporation").

WITNESSETH

      WHEREAS, the Board of Directors of the Corporation (the "Board of
Directors") has reviewed and analyzed the protection from liability available to
directors or officers of the Corporation (hereinafter, "Directors" or
"Officers") and its subsidiaries under the Corporation's existing corporate
documents and applicable law; and

      WHEREAS, it is essential to the Corporation to attract and retain the most
capable persons available as Directors and/or Officers; and

      WHEREAS, the Board of Directors has determined that highly competent
persons will be difficult to attract and retain as Directors and/or Officers
unless they are adequately protected against liabilities incurred in performance
of their duties in such capacity; and

      WHEREAS, the Board of Directors has determined that the use of
indemnification agreements will allow the Corporation to offer additional
appropriate protection from liability to its Directors or Officers; and

      WHEREAS, the Indemnitee is a Director and/or Officer; and

      WHEREAS, the indemnification and advancement provisions of Section
607.0850 of the Florida Business Corporation Act (the "FBCA"), and Article VI of
the Articles of Incorporation of the Corporation (the "Articles of
Incorporation") expressly provide that they are non-exclusive; and

      NOW THEREFORE, in consideration of the Indemnitee's services to the
Corporation, the mutual agreements and covenants contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

       Section 1. Definitions. For purposes of this Agreement:

             (a) "Change in Control" shall mean, and a Change in Control shall
be deemed to have occurred if, on or after the date of this Agreement, (i) any
"person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the " Act ")), other than (A) a trustee or
other fiduciary holding securities under an employee benefit plan of one or more
of the Corporation, or any of its subsidiaries, as the case may be, acting in
such capacity or (B) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Corporation representing more than thirty-five percent (35%) of the total
voting power represented by the Corporation's then outstanding Voting Securities
(as defined below), (ii) on the first day that individuals who as of the
Effective Date constitute the Board of Directors and any new director whose
election by the Board of Directors or nomination for election by the
Corporation's stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the Effective Date
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority thereof, (iii) the stockholders of the
Corporation approve a merger or consolidation of the Corporation with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least eighty percent (80%) of the total
voting power represented by the Voting Securities of the Corporation or such
surviving entity outstanding immediately after such merger or consolidation,
(iv) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of (in one transaction or a series of related transactions) all or
substantially all of the Corporation's assets, or (v) the Corporation shall file
or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Corporation.

              (b) "Corporate Status" describes the status of a person who is
serving or has served (i) as a director or officer of the Corporation, (ii) in
any capacity with respect to any employee benefit plan of the Corporation, or
(iii) as a director, partner, trustee, officer, employee or agent of any other
Entity at the request of the Corporation. For purposes of this Agreement, an
officer or director of the Corporation who is serving or has served as a
director, partner, trustee, officer, employee or agent of a Subsidiary shall be
deemed to be serving at the request of the Corporation.

              (c) "Disinterested Director" means a director of the Corporation
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

              (d) "Effective Date" means the date first listed above.

              (e) "Entity" shall mean any corporation, partnership, limited
liability company, joint venture, foundation, association, organization or other
legal entity.

              (f) "Expenses" shall mean all fees, costs and expenses incurred in
connection with any Proceeding (as defined below), including, without
limitation, attorneys' fees, disbursements and retainers, fees and disbursements
of expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

              (g) "Independent Counsel" means a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Corporation
or Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee's rights under
this Agreement.

              (h) "Liabilities" shall mean judgments, damages, liabilities,
losses, penalties, excise taxes (including with respect to employee benefit
plans), fines and amounts paid in settlement.

              (i) "Proceeding" includes any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other proceeding, whether
civil, criminal, administrative or investigative, or formal or informal,
including appeals, except one initiated by an Indemnitee pursuant to Section 10
or Section 13(b) of this Agreement to enforce his rights under this Agreement.

              (j) "Subsidiary" shall mean any Entity of which the Corporation
owns (either directly or through or together with another Subsidiary of the
Corporation) either (i) a general partnership, managing membership or other
similar interest or (ii) fifty percent (50%) or more of the (A) voting power of
the voting capital equity interests of such Entity, or (B) outstanding voting
capital stock or other voting equity interests of such Entity.

              (k) "Voting Securities" means securities of the Corporation that
entitle the holder to vote for the election of Directors.

       Section 2. Services by Indemnitee. In consideration of the Corporation's
covenants and commitments hereunder, Indemnitee agrees to continue to serve as a
Director or Officer. However, this Agreement shall not impose any obligation on
Indemnitee or the Corporation to continue Indemnitee's service to the
Corporation beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

       Section 3. Agreement to Indemnify. The Corporation agrees to indemnify
Indemnitee as follows:

              (a) Subject to the exceptions contained in Section 4 below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Corporation) by
reason of Indemnitee's Corporate Status, Indemnitee shall be indemnified by the
Corporation against all Expenses and Liabilities incurred or paid by Indemnitee
in connection with such Proceeding (referred to herein as "Indemnifiable
Expenses" and "Indemnifiable Liabilities," respectively, and collectively as
"Indemnifiable Amounts") if (i) Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Corporation, and (ii) with respect to any criminal action or proceeding,
Indemnitee had no reasonable cause to believe that Indemnitee's conduct was
unlawful.

              (b) Subject to the exceptions contained in Section 4 below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of Indemnitee's Corporate Status, Indemnitee shall be
indemnified by the Corporation against all Indemnifiable Expenses and amounts
paid in settlement if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, except that no indemnification shall be made under this subsection
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Corporation,
unless, and only to the extent that, the court in which such Proceeding was
brought or another court of competent jurisdiction determines upon application
that in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Indemnifiable Expenses and amounts
paid in settlement, in which case Indemnitee shall then be entitled to payment
in such amount as such court deems proper.

              (c) If Indemnitee, in connection with Indemnitee's Corporate
Status, is compelled or asked to be a witness in connection with any Proceeding
but is not otherwise a party or threatened to be made a party to such
Proceeding, Indemnitee shall be indemnified by the Corporation against all
Indemnifiable Expenses.

              (d) Notwithstanding the exceptions listed in Section 4 below, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in subsections 3(a) or 3(b), or in defense
of any claim, issue, or matter therein, Indemnitee shall be indemnified by the
Corporation against Indemnifiable Expenses actually and reasonably incurred by
Indemnitee in connection therewith.

              (e) If Indemnitee is entitled under any provisions of this
Agreement to indemnification by the Corporation for some or a portion of
Indemnifiable Amounts but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Indemnifiable Amounts to which Indemnitee is entitled.

              (f) Good Faith Definition. For purposes of this Section 3 only,
the Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe the Indemnitee's conduct was unlawful, if such
action was based on a reasonable reliance upon any of the following: (a) the
records or books of the Corporation or applicable Entity, including financial
statements, supplied to the Indemnitee by the officers of such Entity in the
course of their duties; (b) the advice of legal counsel for the Corporation or
the applicable Entity; or (c) information or records given in reports made to
the Corporation or the applicable Entity by its independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
such entity. The provisions of this Section 3(f) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Section 3.

       Section 4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances unless
it has been determined in accordance with Section 7 that, in connection with the
subject of the Proceeding out of which the claim for indemnification has arisen,
a judgment or other final adjudication establishes that his or her actions, or
omissions to act, were material to the cause of action so adjudicated and
constitute:

                        (i) a violation of the criminal law, unless the
Indemnitee had reasonable cause to believe
                             his or her conduct was lawful or had no reasonable
cause to believe his or her conduct
                             was unlawful;

                        (ii) a transaction from which Indemnitee derived an
improper personal benefit;

                        (iii) in the event the Indemnitee is a director, a
circumstance under which the liability
                               provisions of Section 607.0834 of the FBCA are
applicable; or

                        (iv) willful misconduct or a conscious disregard for the
best interests of the Corporation, in
                               each case, in a Proceeding by or in the right of
the Corporation to procure a judgment
                               in its favor or in a proceeding by or in the
right of a shareholder.

       Section 5. Advancement of Expenses. The Corporation shall advance all
Indemnifiable Expenses within thirty (30) days after the receipt by the
Corporation of a written request from Indemnitee for such advancement and on a
current basis thereafter, whether prior to or after final disposition of the
underlying Proceeding. Such written request shall be accompanied by evidence of
the Indemnifiable Expenses incurred by Indemnitee and shall include a written
undertaking by or on behalf of Indemnitee to repay any and all amounts advanced
if it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Corporation under this Agreement. Indemnitee's repayment
undertaking shall be unsecured and interest-free. However, advancement of
Indemnifiable Expenses shall not be made to Indemnitee if a judgment or other
final adjudication establishes that his or her actions, or omissions to act,
were material to the cause of action so adjudicated and constitute:

                 (a) a violation of the criminal law, unless the Indemnitee had
reasonable cause to believe his or
her conduct was lawful or had no reasonable cause to believe his or her conduct
was unlawful;

                  (b) a transaction from which Indemnitee derived an improper
personal benefit;

                  (c) in the event the Indemnitee is a director, a circumstance
under which the liability
provisions of Section 607.0834 of the FBCA are applicable; or

                  (d) willful misconduct or a conscious disregard for the best
interests of the Corporation in a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or in a proceeding by or in the
right of a shareholder.

       Section 6. Defense of the Underlying Proceeding.

                  (a) Notice by Indemnitee. Upon being served with any summons,
citation, subpoena, complaint, indictment, information, or other document
relating to any Proceeding which may result in the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses hereunder, Indemnitee shall
notify the Corporation promptly, but in all events no later than the earlier of
(i) fourteen (14) days after actual receipt or (ii) as soon as necessary after
actual receipt to prevent the Corporation from being materially and adversely
prejudiced by late notice.

                  (b) Option to Control Defense. Subject to the provisions of
Section 6(c), in the event the Corporation is obligated to advance Indemnifiable
Expenses under Section 5, the Corporation shall have the right to participate in
any Proceeding and, at its option, assume the defense of any Proceeding with
counsel approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed), upon the delivery to Indemnitee of written notice of its
election to do so. However, the Indemnitee shall have the right to effectively
participate in the defense and/or settlement of such Proceeding, including
receiving copies of all correspondence and participating in all meetings and
teleconferences concerning the Proceeding. In no event shall the Corporation
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise without the prior written consent of the Indemnitee,
which consent shall not be unreasonably withheld or delayed.

                  (c) Limitation of Obligation to Reimburse Defense Expenses. In
the event the Corporation assumes the defense of any Proceeding pursuant to
Section 6(b), the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided that if (i) the employment of counsel
by Indemnitee has been previously authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded, based on written advice of counsel, that there
may be a conflict of interest between the Corporation and Indemnitee in the
conduct of any such defense, or (iii) the Corporation shall not continue to
retain the approved counsel to defend such Proceeding, then the fees and
expenses of Indemnitee's counsel shall be at the expense of the Corporation.
Except as otherwise provided by Section 6(d) below, the Corporation's obligation
to indemnify Indemnitee with respect to legal fees shall be limited to the fees
charged by a single counsel selected by Indemnitee together with all other
persons similarly entitled to indemnification by the Corporation in the same
Proceeding on account of their Corporate Status, which counsel shall have been
approved by the Corporation's director and officer liability insurer to the
extent that claims made in the Proceeding are insured claims under the
Corporation's director and officer liability insurance policy(ies).

                  (d) Indemnitee's Right to Individual Counsel. Notwithstanding
the provisions of Section 6(c) above, if in a Proceeding to which Indemnitee is
a party by reason of Indemnitee's Corporate Status, Indemnitee reasonably
concludes, based on the written advice of counsel, that it may have separate
defenses or counterclaims to assert with respect to any issue which may not be
consistent with the position of other defendants in such Proceeding, Indemnitee
shall be entitled to be represented by separate legal counsel of Indemnitee's
choice at the expense of the Corporation. In addition, if the Corporation fails
to comply with any of its obligations under this Agreement or in the event that
the Corporation or any other person takes any action to declare all or any part
of this Agreement void or unenforceable, or institutes any action, suit or
proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee's choice, at the expense of the Corporation, to represent
Indemnitee in connection with any such matter.

       Section 7. Procedure for Determination of Entitlement to Indemnification.

                  (a) To obtain indemnification under this Agreement, Indemnitee
shall submit to the Corporation a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. The Secretary of the Corporation
shall, promptly upon receipt of such a request for indemnification, advise the
Board of Directors in writing that Indemnitee has requested indemnification.

                  (b) Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 7(a) above, a determination with
respect to Indemnitee's entitlement thereto shall be made (unless made by a
court) in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel (unless Indemnitee shall request that such determination be
made by the Board of Directors or the stockholders, in which case by the person
or persons or in the manner provided for in clauses (ii) or (iii) of this
Section 7(b)) in a written opinion to the Board of Directors, a copy of which
shall be delivered to Indemnitee; (ii) if a Change in Control shall not have
occurred, (A) by the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, by majority vote of a committee duly designated by the Board of
Directors (in which non-Disinterested Directors may participate) consisting
solely of two or more Disinterested Directors; or (C) by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee; or (D) by the stockholders of the Corporation by a majority vote
of a quorum consisting of shareholders who were not parties to such Proceeding
or, if no such quorum is obtainable, by a majority vote of shareholders who were
not parties to such Proceeding; or (iii) as provided in Section 8(b) of this
Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
Entity making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or Entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys' fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or Entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the
Corporation hereby agrees to indemnify and hold Indemnitee harmless therefrom.

                  (c) In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 7(b),
the Independent Counsel shall be selected as provided in this Section 7(c) and
such determination shall be made in accordance with the standards set forth in
Section 8 below. If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by the Board of Directors in the manner prescribed in
Subsections 7(b)(ii)(A) or (ii)(B), or if a quorum of the Directors cannot be
obtained for Subsection 7(b)(ii)(A) and the committee cannot be designated under
Subsection 7(b)(ii)(B), selected by a majority vote of the Board of Directors
(in which non-Disinterested Directors may participate), and the Corporation
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the preceding sentence shall apply), and Indemnitee shall give written notice to
the Corporation advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Corporation, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of "Independent Counsel" as defined in Section 1(g), and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a), the parties
cannot resolve any objections to the selected Independent Counsel or mutually
agree on another Independent Counsel, either the Corporation or Indemnitee may
petition the Circuit Court of Broward County, Florida or other court of
competent jurisdiction having jurisdiction over Broward County, Florida for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other's selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 7(b). The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b), and the Corporation shall pay
all reasonable fees and expenses incident to the procedures of this Section
7(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 10(a), Independent Counsel shall be discharged and relieved
of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).

       Section 8. Presumptions and Effect of Certain Proceedings.

                  (a) In making a determination with respect to Indemnitee's
entitlement to indemnification, including any determination made by Independent
Counsel pursuant to Section 7(b) and set forth in an opinion delivered by such
Independent Counsel, the person, persons or Entity making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a), and the Corporation shall have the burden of proof
by a preponderance of the evidence to overcome that presumption in connection
with the making by any person, persons or Entity of any determination contrary
to that presumption.

                  (b) If the person, persons or Entity empowered or selected
under Section 7 to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60)-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or Entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 8(b) shall not apply
(i)if the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 7(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Corporation of the request for such
determination, the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 7(b) of this Agreement.

                  (c) The termination of any Proceeding or of any claim, issue
or matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

       Section 9. Exception to Right of Indemnification or Advancement of
Expenses. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement to
provide indemnification and/or advancement in the following instances:

                  (a) Claims Initiated by the Indemnitee. To indemnify or
advance Expenses to the Indemnitee with respect to proceedings or claims
initiated or brought voluntarily by the Indemnitee and not by way of defense,
counterclaim or crossclaim, except with respect to proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 607.0850(3) of the
FBCA or other similar provision of any other applicable corporations law, but
such indemnification or advancement of Expenses may be provided by the
Corporation in specific cases if the Board of Directors has approved the
initiation or bringing of such suit.

                  (b) Lack of Good Faith. To indemnify the Indemnitee for any
Expenses incurred by the Indemnitee with respect to any proceeding instituted by
the Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that all of the material assertions made by the
Indemnitee in such proceeding were not made in good faith or were frivolous.

                  (c) Insured Claims. To indemnify the Indemnitee for expenses
or liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) which
have been paid directly to the Indemnitee by an insurance carrier under a policy
of directors and officers liability insurance maintained by the Corporation or
from any other source.

                  (d) Claims Under Section 16(b). To indemnify the Indemnitee
for Expenses and the payment of profits arising from the purchase and sale by
the Indemnitee of securities in violation of Section 16(b) of the Act or any
similar successor statute.

       Section 10. Remedies of Indemnitee.

                  (a) In the event that (i) a determination is made pursuant to
Section 7 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section
5, (iii) the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) and such determination shall not
have been made and delivered in a written opinion within ninety (90) days after
receipt by the Corporation of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 3(c) within ten (10) days after
receipt by the Corporation of a written request therefor, or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Sections 7 or 8, Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction
located in Broward County, Florida of his entitlement to such indemnification or
advancement of Expenses. The Corporation shall not oppose Indemnitee's right to
seek any such adjudication.

                  (b) In the event that a determination shall have been made
pursuant to Section 7 that Indemnitee is not entitled to indemnification of
Indemnifiable Amounts, any judicial proceeding commenced pursuant to this
Section 10 shall be conducted in all respects as a de novo trial on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding commenced pursuant to this Section 10, the
Corporation shall have the burden of proving by a preponderance of the evidence
that Indemnitee is not entitled to indemnification of Indemnifiable Amounts or
advancement of Indemnifiable Expenses, as the case may be.

                  (c) If a determination shall have been made or deemed to have
been made pursuant to Sections 7 or 8 that Indemnitee is entitled to
indemnification of Indemnifiable Amounts, the Corporation shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 10,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

                  (d) Unless contrary to applicable law, neither the Corporation
nor the Indemnitee may assert in any judicial proceeding commenced pursuant to
this Section 10 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and the Corporation and the Indemnitee shall
stipulate in any such court that they are bound by all the provisions of this
Agreement.

                  (e) In the event that Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication to enforce his rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types described in the definition of Expenses in Section 1)
actually and reasonably incurred by him in such judicial adjudication, but only
if he prevails therein. If it shall be determined in such judicial adjudication
that Indemnitee is entitled to receive part but not all of the indemnification
or advancement of expenses sought, Indemnitee shall be indemnified for the
expenses incurred by Indemnitee in connection with such judicial adjudication to
the extent such expenses are reasonably related to the part of the
indemnification of Indemnifiable Amounts or advancement of Indemnifiable
Expenses awarded to Indemnitee.

       Section 11. Insurance. Prior to any Change in Control, the Corporation
shall maintain an insurance policy or policies with reputable and creditworthy
insurance companies with ratings of A- (excellent) or better from A.M. Best or
another nationally recognized rating agency providing liability insurance for
directors and officers or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Corporation and providing for coverage substantially similar or
better, in all material respects, to the coverage maintained by the Corporation
as of the Effective Date; provided, however, that this provision shall not apply
should the Board of Directors be unable to maintain such insurance for a premium
for a premium that is not grossly excessive relative to the coverage provided
thereunder. In all policies of director and officer liability insurance
purchased by the Corporation, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Corporation's Directors and Officers (other
than in the case of an independent director liability insurance policy, which
would only apply to independent or outside Directors). The Corporation shall
promptly notify Indemnitee of any good faith determination not to provide such
coverage.

       Section 12. Insurance Upon a Change in Control. In the event of and
immediately upon a Change in Control, the Corporation (or any successor to the
interests of the Corporation by way of merger, sale of assets or otherwise)
shall be obligated to continue, procure and/or otherwise maintain in effect for
a period of six (6) years from the date on which such Change in Control is
effective a policy or policies of insurance (the "Change in Control Coverage ")
with reputable and creditworthy insurance companies with ratings of A-
(excellent) or better from A.M. Best or another nationally recognized rating
agency providing Indemnitee with coverage for losses from wrongful acts
occurring on or before the effective date of the Change in Control, and to
ensure the Corporation's performance of its indemnification obligations under
this Agreement. If such insurance is in place immediately prior to the Change in
Control, then the Change in Control Coverage shall contain limits, deductibles
and exclusions substantially identical to those in place immediately prior to
the Change in Control. In the event that the Corporation does not maintain such
insurance immediately prior to the Change in Control, the Change in Control
Coverage shall contain such limits, deductibles, terms and exclusions as are
customary for companies of similar size as determined by an insurance brokerage
company of national reputation, provided, however, that in no event shall the
Change in Control Coverage contain limits, deductibles, terms and exclusions
that are less favorable to Indemnitee than those set forth in the policy or
policies most recently maintained by the Corporation. Each policy evidencing the
Change in Control Coverage shall be non-cancellable by the insurer except for
non-payment of premium.

       Section 13. Insurance Claims.

                  (a) If the Corporation has a policy of liability insurance for
Directors and Officers in effect at the time the Corporation receives
notification from either the Indemnitee or a third party of summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding which may result in the payment of Indemnifiable Amounts or the
advancement of Indemnifiable Expenses hereunder, the Corporation shall give
prompt notice of such potential claim to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action, consistent with the
Corporation's obligations under the policy and to its shareholders and its other
Directors and Officers, to cause such insurers to pay, on behalf of Indemnitee,
all losses and expenses payable as a result of such Claim in accordance with the
terms of such policies.

                  (b) In the event that Indemnitee is required to seek judicial
adjudication to enforce his rights for reimbursement or payment of any insured
losses under, or to recover damages for breach of, the Corporation's Director
and Officer insurance policy, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types described in the definition of Expenses in Section 1)
actually and reasonably incurred by him in such judicial adjudication, unless
the court determines that such action was not brought in good faith or was
frivolous. If it shall be determined in such judicial adjudication that
Indemnitee is entitled to receive part but not all of the claimed losses or
expenses, Indemnitee shall be indemnified for the expenses incurred by
Indemnitee in connection with such judicial adjudication to the extent such
expenses are reasonably related to the part of the insured losses or expenses
awarded to Indemnitee.

       Section 14. Subrogation. In the event of any payment under this Agreement
by the Corporation, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action reasonably necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights.

       Section 15. Duration of Agreement. This Agreement shall continue until
and terminate upon the later of (a) ten (10) years after the date that
Indemnitee shall have ceased to serve (i) as a director or officer of the
Corporation, (ii) in any capacity with respect to any employee benefit plan of
the Corporation, or (iii) as a director, partner, trustee, officer, employee or
agent of any other Entity at the request of the Corporation or (b) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification of Indemnifiable Amounts or advancement of
Indemnifiable Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 or 13(b) of this Agreement relating thereto. This
Agreement shall be binding upon the Corporation and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.

       Section 16. Representations and Warranties of the Corporation. The
Corporation hereby represents and warrants to Indemnitee as follows:

                  (a) Authority. The Corporation has all necessary power and
authority to enter into, and be bound by the terms of, this Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Corporation.

                  (b) Enforceability. This Agreement, when executed and
delivered by the Corporation in accordance with the provisions hereof, shall be
a legal, valid and binding obligation of the Corporation, enforceable against
the Corporation in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors' rights generally.

       Section 17. Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

       Section 18. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand with receipt acknowledged in writing by the
party to whom said notice or other communication shall have been directed, (ii)
when transmitted by facsimile and receipt is acknowledged, or (iii) sent by
recognized commercial overnight courier service, on the second business day
after the date on which it is so sent:

 

 

If to the Corporation:

 

Elizabeth Arden, Inc.
2400 SW 145 Avenue
Miramar, Florida 33027

Fax: 954-364-6920

Attention: General Counsel

 

If to Indemnitee:

 

[                      ]

       Section 19. Subsequent Legislation. If the FBCA is amended after adoption
of this Agreement to expand further the indemnification permitted to directors
or officers, then the Corporation shall indemnify Indemnitee to the fullest
extent permitted by the FBCA, as so amended.

       Section 20. Non-Exclusivity. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses as provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may at any
time be entitled under applicable law, the Articles of Incorporation or the
Bylaws, any agreement, a vote of stockholders or a resolution of Directors, or
otherwise. The parties hereto intend that this Agreement shall provide for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Corporation's Articles
of Incorporation, its Bylaws, vote of its shareholders or Disinterested
Directors, or applicable law. No amendment, alteration or termination of this
Agreement or any provision hereof shall be effective as to any Indemnitee with
respect to any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or termination. As set forth in
Section 15 above, Indemnitee's rights hereunder shall continue after Indemnitee
has ceased acting as an agent of the Corporation.

       Section 21. Enforcement. The Corporation shall be precluded from
asserting in any judicial proceeding that the procedures and presumptions of
this Agreement are not valid, binding and enforceable. The Corporation agrees
that its execution of this Agreement shall constitute a stipulation by which it
shall be irrevocably bound in any court of competent jurisdiction in which a
proceeding by Indemnitee for enforcement of his rights hereunder shall have been
commenced, continued or appealed, that its obligations set forth in this
Agreement are unique and special, and that failure of the Corporation to comply
with the provisions of this Agreement shall cause irreparable and irremediable
injury to Indemnitee, for which a remedy at law shall be inadequate. As a
result, in addition to any other right or remedy Indemnitee may have at law or
in equity with respect to breach of this Agreement, Indemnitee shall be entitled
to injunctive or mandatory relief directing specific performance by the
Corporation of its obligations under this Agreement.

       Section 22. Interpretation of Agreement. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by law.

       Section 23. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

       Section 24. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

       Section 25. Successor and Assigns. All of the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

       Section 26. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the State of Florida, and waives and agrees not to raise any defense that any
such court is an inconvenient forum or any similar claim.

       Section 27. Governing Law. This Agreement shall be governed exclusively
by and construed according to the laws of the State of Florida, without regard
to the conflict of laws principles thereof. If a court of competent jurisdiction
shall make a final determination that the provisions of the law of any state
other than Florida govern indemnification by the Corporation of its Directors or
Officers, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

       Section 28. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart. Each
counterpart may be signed and executed by the parties hereto and transmitted by
facsimile transmission and shall be valid and effective as if executed as an
original.

       Section 29. Headings. The section and subsection headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first written above.

 

     

ELIZABETH ARDEN, INC.

   

By

 

 

Name:

 

 

Title:

 

   

INDEMNITEE

   

By

 

 

Name:

 

 

Title:

 

 

